DAVIS, Commissioner.
In this divorce action the only issue presented upon appeal is whether the appel-lee-wife should be denied alimony on the ground of her moral delinquency. The trial court granted divorce to the appellant-husband.
*754The husband has filed a brief, but the wife has not filed any brief. Pursuant to RCA 1.260(c), we reverse the judgment upon the basis that appellant’s brief reasonably appears to sustain such action and because we regard the appellee’s failure to file brief as a confession of error warranting reversal. As was said in Wilcox v. Wilcox, Ky., 287 S.W.2d 622, 623: “The general rule is that where the divorce is granted to the husband and the wife is guilty of any moral delinquency, she can recover no permanent alimony.” The findings of the trial judge and the assertions in appellant’s brief reflect appellee’s moral delinquency.
The judgment is reversed only as it relates to alimony with directions to enter a new judgment denying alimony to the appellee, Sadie Pearl Woolsey.
All concur.